Title: From George Washington to William Heath, 1 March 1781
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters 1st March 1781
                  
                  I have recd your favr of the 28th ulto—From the circumstances which you mention, the command on the lines may be continued at one hundred Men, with strict orders to the Officers to fall back upon the posts, on the first serious move up the River.
                  I shall set out for Newport tomorrow morning.  My notice is so short, that I am obliged to deprive myself of the pleasure of seeing you before I go, which I intended.  I have nothing to add to the several instructions lately given to you, but a desire to urge the Qr Mr and Commy to get down all the provision upon the River to West point, the moment the navigation opens.  I have written to them on the subject.  
                  Genl Knox informs me that no quantity of Arms can be repaired here.  You will therefore direct those which are at the point to be ready sorted and packed up, that they may be sent to Albany as soon as the Ice will permit.  I am with very great Esteem Dear Sir Yr most obt Servt
                  
                     Go: Washington
                  
               